Citation Nr: 9934019	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
herniorrhaphies.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from April 1970 to 
January 1972.  He had subsequent service in the Texas Army 
National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 1994 rating determination by the Houston, Texas, 
Regional Office (RO).

In July 1999 service connection was denied for hearing loss.  
The veteran filed a notice of disagreement and a statement of 
the case was issued in August 1999.  However, the record 
before the Board does not show that an appeal has been 
perfected with regard to this issue.  


FINDINGS OF FACT

1.  All facts pertinent to the veteran's claim have been 
fully developed for purposes of adjudication.

2.  The medical evidence of record establishes a history of 
right testicular pain on August 1, 1990, predating the 
veteran's active duty for training.

3.  The evidence is insufficient to show that the veteran 
sustained right inguinal hernia during active service or 
while on active duty for training (ACDUTRA) or inactive duty 
training (IDT).

4.  The evidence is insufficient to show that a right 
inguinal hernia is related to his service-connected left 
orchiectomy.

5.  The veteran has not undergone repair of a left inguinal 
hernia.

6.  The veteran's service-connected left orchiectomy does not 
preclude all forms of substantially gainful employment which 
are consistent with his educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  Bilateral herniorrhaphies were not incurred or aggravated 
in line of duty in active military, naval or air service.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a), 7104(c) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.6(c) (d), 3.303 (1999).

2.  The veteran's service connected left orchiectomy does not 
meet the schedular criteria for a total disability rating 
based on individual unemployability.  38 C.F.R. § 4.16(a) 
(1999).

3.  A total disability rating based on individual 
unemployability due to service connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was evaluated for a 
hematoma of the left testis and cord.  He subsequently 
underwent a left orchiectomy in July 1970.

Records from the veteran's reserve period include a sworn 
statement dated August 8, 1990 in which he reported that on 
July 28, 1990 he injured his right testicle while loading a 
mess truck in preparation for his company's annual training.  
He stated that he sought treatment at the Veteran's Health 
clinic and was advised by the examiner not to attend summer 
camp.  

Additional evidence includes a Unit Record of Reserve 
Training which shows the veteran's unit was on drills for 
several days beginning on June 11, 1990 and ending on July 
28, 1990.  A Unit Training Schedule shows the veteran was 
present for duty on July 28.  Also of record are Unit Orders 
which show the veteran was to report for annual training on 
August 4, 1990.

A medical entry dated August 2, 1990 shows the veteran was 
evaluated for right testicle pain present since August 1.  
There was no history of trauma.  The diagnosis was right 
orchitis and prostatitis.  According to his sworn statement 
he reported for duty anyway on August 4 as he was unable to 
report his medical condition to the Unit Clerk prior to 
annual training.  On sick slips, dated August 6 and August 7, 
the veteran's symptoms were noted to have existed prior to 
annual training.  During further examination on August 6, the 
veteran gave a history of long-standing right testicular pain 
with history of left testicular removal in 1970.  He denied 
history of recent trauma.  The clinical impression was post 
left orchiectomy with right orchitis and prostatitis.  The 
examiner concluded the pre-existing condition had not been 
aggravated.  The veteran was subsequently relieved from 
annual training on August 10, 1990.

A VA outpatient treatment report dated in September 1989 
shows the veteran was evaluated for complaints of pain in the 
left inguinal area.  Examination revealed a small tender 
bulge at the left internal ring.  He was scheduled to undergo 
inguinal exploration the following month to rule out a left 
inguinal hernia.  VA outpatient treatment records dated in 
March 1990 show the veteran was evaluated for left groin pain 
diagnosed as an entrapped nerve.  He was treated with nerve 
blocks and steroid injections.  There was no evidence of a 
left hernia.  Clinical findings on examination in November 
1990 were also negative for a left inguinal hernia, but did 
show a right inguinal hernia.  In March 1991, the veteran 
underwent repair of a right inguinal hernia.  Additional VA 
records dated from September 1991 to September 1993 show 
treatment for various disabilities not presently at issue.

In November 1991, the RO received a statement from the 
veteran's employer which shows the veteran was not permitted 
to work due to his work restrictions.  

On VA examination in March 1992, the veteran gave a history 
of sudden, throbbing pain and swelling in the right testicle 
after loading a truck.  With treatment, the right testicle 
returned to its previous size but caused constant pain, 
aggravated by activities.  Clinical findings revealed a right 
inguinal incision from a recent repair of an inguinal hernia 
in March 1991 and an inguinal incision on the left from a 
previous orchiectomy.  The clinical impression was status 
post trauma to right single testis with apparent sterility.  

Records of private treatment from Valley Baptist Medical 
Center show treatment for cardiac symptoms in January 1993.  

On VA examination in January 1995, the veteran's pertinent 
history was related in detail.  He reported that in 1989 he 
developed pain in the left groin area and painful lumps in 
the area of the scar.  The diagnosis was myofascial pain v. 
neuroma.  He received monthly shots of steroids over a five-
month period and nerve blocks.  He has not received any 
additional treatment since 1989, stating that it was 
unsuccessful in controlling the pain.  On examination there 
was a well-healed nontender, non-hypertrophic surgical scar 
in the left inguinal area, a residual of the left 
orchiectomy.  There was also a well-healed surgical scar, 
also nontender and non-hypertrophic, in the right inguinal 
area, a residual of the right inguinal herniorrhaphy.  

Social Security Administration (SSA) records show the veteran 
was granted disability benefits based on depression, 
cirrhosis of the liver, diabetes mellitus, ischemic heart 
disease, and behavioral and physical changes associated with 
regular use of alcohol affecting the central nervous system.

In September 1997, the veteran, accompanied by his 
representative, presented testimony at a hearing before a 
Traveling Member of the Board.  He testified as to the facts 
surrounding his left orchiectomy in 1970, his right testicle 
injury in 1990 and subsequent right inguinal hernia repair in 
1991.  The veteran also testified as to his current condition 
and disability.

In July 1998, the evaluation for the veteran's service 
connected left orchiectomy was increased to 30 percent, 
pursuant to the Board's decision of March 1998.

On VA examination in August 1998, the veteran related the 
facts surrounding his left orchiectomy in 1970 and subsequent 
treatment with steroids and nerve blocks in 1989 for left 
groin discomfort.  He reported the left groin mass and 
tenderness improved to the point where he only has an 
occasional "small pinch."  Examination revealed a five-inch 
right groin incision where a right inguinal hernia was 
repaired, with no recurrence of the hernia.  Examination of 
the left inguinal area revealed the left testicle had been 
removed through a four-inch incision in the groin which was 
well healed.  There was no evidence of current inguinal 
hernias.  The examiner noted the left testicle had been 
removed and the right inguinal hernia repaired, both with 
good results.  The examiner concluded that the left 
orchiectomy in 1970 had no relationship to the repair of the 
right inguinal hernia in 1991 and that there was no 
anatomical connection between these two locations.  He also 
concluded the veteran had not had a left inguinal hernia 
repair.  He explained that the removal of the left testicle 
was accomplished through a left groin incision, but that with 
this procedure the floor of the inguinal canal was not 
invaded and there would be no reason to repair the floor of 
the left inguinal hernia simply in the process of removing 
the left testicle.  

Analysis

I.  Service Connection

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  That is, it is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App 78, 81 (1990).  The Board 
remanded this claim for further development.  The record is 
complete; VA has fulfilled its duty to assist the veteran in 
the development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303(a) (1999).  

The veteran contends that he sustained an injury to his right 
testicle on July 28, 1990, presumably during a period of 
inactive duty training which later resulted in a right 
inguinal hernia repair in 1991.  In the alternative the 
veteran contends that his right inguinal hernia is related to 
his service-connected left orchiectomy.  

There are two pertinent reserve service documents of record.  
The first is the veteran's Unit Training Schedule with shows 
he was present for duty on July 28, 1990 in preparation for 
annual training.  The other is the Unit Order which shows 
annual training for the veteran was to begin on August 4, 
1990.  

The record in this case reflects that although the veteran 
claims that right testicular pain first developed during 
drills on July 28, 1990, the record clearly documents that he 
experienced the first episodes of such symptoms on August 1, 
1990, which preceded his annual training by three days.  
There is no indication in the record that he was serving on 
ACDUTRA on August 1, 1990.  Moreover, there is no indication 
in the reserve clinical records to show that a right inguinal 
hernia, diagnosed in November 1990, was related to the right 
testicular pain which preceded ACDUTRA.

The Board points out that although the veteran claims that a 
right inguinal hernia was the result of right testicular pain 
incident to ACDUTRA, the clinical record does not support his 
assertions.  It is noted that there is no medical opinion of 
record which relates a right inguinal hernia in any way to 
his period of training on either a direct basis or by way of 
aggravation.  Furthermore, the VA examiner concluded that the 
left orchiectomy in 1970 had no relationship to the repair of 
the right inguinal hernia in 1991 and that there was no 
anatomical connection between these two locations.

With respect to a left herniorrhaphy, the veteran has 
reported that he had a left inguinal hernia repair in 
service, but there is no evidence of such in the record.  The 
records provide no diagnosis of left inguinal hernia and the 
record does not contain any supportive medical opinion that 
would establish that he had a left inguinal hernia.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 1999); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  Although the veteran was treated in 1989 
for left groin discomfort, subsequent clinical findings were 
negative for a left inguinal hernia.

In view of the above, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for bilateral herniorrhaphies.  Therefore, the veteran's 
claim for service connection must be denied.

In making this determination, the Board has considered the 
veteran's hearing testimony.  As the veteran is not a 
physician, he is not competent to give a credible opinion on 
medical questions.  The Court has held that lay persons 
cannot provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The Board has 
also considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1999), but the positive evidence is not in a 
state of balance with the negative evidence to otherwise 
permit a favorable determination on the veteran's claim.  


II.  Total Disability Rating Based on Individual 
Unemployability

The Board is satisfied that all relevant facts have been 
properly developed.  Hence, there is no further duty to 
assist the veteran in the development of his claim. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (1999).

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. 
§ 4.16(b) (1999).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran has only one service-connected disability, 
residuals of a left orchiectomy, rated as 30 percent 
disabling, which is the maximum rating available for his 
disability pursuant to Code 7524.  38 C.F.R. § 4.115(b) 
(1999).  Thus, he does not meet the schedular percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board notes that 
the rating assigned for the veteran's single service 
connected disability is not now in dispute.  

The issue, therefore, is whether his service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living  wage"), thus 
enabling him to prevail under 38 C.F.R. § 4.16(b).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).

The record shows the veteran has an 8th grade education and 
has received his GED.  He was previously employed for a 
number of years as a maintenance worker.  

The evidence does not support a conclusion that the veteran 
is precluded from substantially gainful employment by virtue 
of his service connected left orchiectomy.  Under Code 7524 a 
30 percent evaluation is warranted where one testis has been 
removed as the result of a service-connected injury and the 
other testis is nonfunctional.  The veteran's service-
connected left orchiectomy is essentially asymptomatic with 
the exception of some occasional mild discomfort in the left 
groin area (as noted on the most recent VA compensation 
examination).  There is no indication in the evidence of 
record that the disorder involves factors that are not 
reflected in the rating schedule, or that impair his ability 
to work to a greater degree than recognized.  

However, the issue here is whether the veteran is precluded 
from performing substantially gainful employment, not just 
work that is obviously inconsistent with the impairment 
resulting from the service-connected left orchiectomy.  The 
disability picture presented by the veteran's service 
connected disability is such that although he may not be able 
to engage in strenuous types of employment or types of 
employment that do not make allowances for his left 
orchiectomy, he is not, by virtue of his service connected 
disability, precluded from participating in the less 
stressful, less strenuous, sedentary types of employment.  

Total disability will not be considered to exist unless there 
is present impairment of mind or body due to service-
connected disabilities, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 4.15.  The Board has 
considered the veteran's educational level and his prior work 
experience and concludes that the disability picture that has 
been presented by his service-connected disorder does not 
meet this standard. 

Also, the veteran is shown to have multiple nonservice 
connected disabilities in addition to his service-connected 
left orchiectomy.  Significantly the Board has considered the 
fact that the veteran has been awarded SSA disability 
benefits on the basis of major depression, cirrhosis of the 
liver, diabetes mellitus and ischemic heart disease.  
However, such disorders cannot be considered in determining 
the veteran's entitlement to total disability benefits, as 
they are not service-connected.  Rather, only his service-
connected left orchiectomy may be considered in connection 
with his education and occupational experience. 

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the benefit of the doubt doctrine is 
inapplicable and a total disability rating based on 
individual unemployability is not warranted.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1999).


ORDER

Entitlement to service connection for bilateral 
herniorrhaphies is denied.

A total disability rating based on individual unemployability 
due to service connected disability is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

